Exhibit 10.2
 
AMENDMENT NO. 2
TO
REVOLVING CREDIT AGREEMENT
 
THIS AMENDMENT NO. 2 (this “Amendment”) is entered into as of April 23, 2015, by
and among JOE’S JEANS SUBSIDIARY INC., a Delaware corporation (the
“Administrative Borrower”), HUDSON CLOTHING, LLC, (together with the
Administrative Borrower, the “Borrowers”), JOE’S JEANS INC., JOE’S JEANS RETAIL
SUBSIDIARY, INC., INNOVO WEST SALES, INC., HUDSON CLOTHING HOLDINGS, INC., HC
ACQUISITION HOLDINGS, INC. (collectively, the “Guarantors” and together with the
Borrowers, each a “Loan Party” and collectively, “Loan Parties”), THE CIT
GROUP/COMMERCIAL SERVICES, INC. (the “Administrative Agent” and “Collateral
Agent”) and the other Lenders listed on the signature pages hereof.
 
BACKGROUND
 
Loan Parties, THE CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent,
Collateral Agent and Swingline Lender and the other Lenders party thereto are
parties to a Revolving Credit Agreement dated as of September 30, 2013 (as
amended, amended and restated, or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which Administrative Agent and Lenders provide
the Borrowers and other Loan Parties with certain financial accommodations.
 
Loan Parties have requested that Administrative Agent and Lenders make certain
amendments to the Loan Agreement, and Administrative Agent and Lenders are
willing to do so on the terms and conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by
Administrative Agent and Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.   Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 
2.   Reservation of Rights.
 
(a)   Loan Parties acknowledge that certain Defaults and Events of Default have
arisen (x) under Section 7.01(d) of the Loan Agreement due to the failure of
Parent and Borrowers to (i) comply with the Fixed Charge Coverage Ratio set
forth in Section 6.12(b) of the Loan Agreement for the fiscal quarters ended
November 30, 2014 and February 28, 2015 and (ii) deliver the financial plan and
forecast for fiscal year 2015 as required by Section 5.01(e) of the Loan
Agreement, within the time period required by such Section, and (y) under
Section 7.01(s) of the Loan Agreement as a result of (i) the occurrence of an
event of default under the Term Loan Agreement due to the failure of Parent and
the Borrowers to have, on a consolidated basis with respect to the twelve fiscal
months ended September 30, 2014, EBITDA of at least $22,136,300 and (ii) other
events of default occurring under the Term Loan Agreement, which were not cured
or waived within the applicable grace period (all of the foregoing Defaults and
Events of Default under Section 7.01(d) and Section 7.01(s) of the Loan
Agreement being collectively referred to herein as, the “Existing
Defaults”).  As a result of the Existing Defaults, and subject to compliance
with the terms and conditions of the Loan Documents and applicable law, the
Administrative Agent has the immediate right to exercise its rights and remedies
under the Loan Agreement, the other Loan Documents and at law.


 
 

--------------------------------------------------------------------------------

 
 
(b)   To the extent Administrative Agent and Lenders make any additional Loans
after the date hereof, such Loans shall not constitute either a waiver of, nor
agreement to forbear by Administrative Agent with respect to the Existing
Defaults or any future Default or Event of Default under the Loan Agreement or
the other Loan Documents, including, without limitation, the Existing
Defaults.  No such additional Loans by Administrative Agent and Lenders shall,
directly or indirectly, in any way whatsoever, impair, prejudice or otherwise
adversely affect Administrative Agent’s or any Lender’s right at any time and
from time to time to exercise any right, privilege or remedy in connection with
the Loan Agreement or the other Loan Documents or amend or alter the provisions
of the Loan Agreement or the other Loan Documents or constitute a course of
dealing or other basis for altering any Obligation of any Loan Party or any
other Person or any right, privilege or remedy of Administrative Agent under the
Loan Agreement or any other Loan Documents.
 
(c)   Although Administrative Agent is not presently taking any immediate action
with respect to the Existing Defaults other than as set forth in Section 2(e)
hereof, Administrative Agent hereby reserves all its rights and remedies under
the Loan Agreement, the other Loan Documents and applicable law, and its
election not to exercise any additional right or remedy at the present time
shall not (a) preclude Administrative Agent and Lenders from ceasing at any time
to make Loans, (b) limit in any manner whatsoever any Loan Party’s obligation to
comply with, and Administrative Agent’s right to insist on any Loan Party’s
compliance with, each and every term of the Loan Agreement and the other Loan
Documents or (c) constitute a waiver of any Event of Default or any right or
remedy available to Administrative Agent under the Loan Agreement, the other
Loan Documents or applicable law, and Administrative Agent hereby expressly
reserves its rights with respect to the same.
 
(d)   No failure or delay on the part of Administrative Agent in exercising any
right or remedy under the Loan Agreement and no course of dealing between Loan
Parties and Administrative Agent shall operate as a waiver of any such right or
remedy nor shall any single or partial exercise of any right or remedy under the
Loan Agreement preclude any other or further exercise thereof or the exercise of
any other right or remedy under the Loan Agreement.  Administrative Agent
expressly reserves all of its rights and remedies under the Loan Agreement.
 
(e)   Loan Parties agree, based on the occurrence of the Existing Defaults and
as permitted under Section 2.14(d) of the Loan Agreement, on and after the
Amendment No. 2 Effective Date interest on the Loans shall accrue at a default
rate of two percent (2%) in excess of the applicable interest rate otherwise
payable under the Loan Agreement for the applicable Loans (the “Default Rate”),
and the Loan Parties agree to the payment of interest on the Loans at the
Default Rate.
 
 
2

--------------------------------------------------------------------------------

 
 
3.   Amendment to Loan Agreement.  Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Loan Agreement is hereby amended as
follows:
 
(a)   Section 1.01 of the Loan Agreement is hereby amended by inserting the
following defined term in its appropriate alphabetical order:
 
“Amendment No. 2 Effective Date” shall mean April 23, 2015.


(b)   Section 1.01 of the Loan Agreement is hereby further amended by amending
and restating clause (a)(iii)(B) of the defined term “Eligible Accounts” in its
entirety as follows:
 
“(B) owing from Nordstrom’s and its Affiliates to such Borrowers do not exceed
(x) for the period beginning on the Amendment No. 2 Effective Date and ending on
June 30, 2015, fifty-five percent (55%) of the aggregate Eligible Accounts and
(y) at any time after June 30, 2015, forty-five percent (45%) of the aggregate
Eligible Accounts”.


4.   Conditions of Effectiveness.  This Amendment shall become effective upon
satisfaction of the following conditions precedent:  Administrative Agent shall
have received a copy of this Amendment executed by each Lender, Borrowers and
Guarantors.
 
5.   Representations and Warranties.  Each Borrower hereby represents and
warrants as follows:
 
(a)   This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrowers and are enforceable against
Borrowers in accordance with their respective terms.
 
(b)   [Intentionally Omitted].
 
(c)   Upon the effectiveness of this Amendment, each Borrower hereby certifies
that, subject to the Existing Defaults and all other existing Defaults and
Events of Default under the Loan Agreement substantially, if not all, of which
have resulted from or relate to the Existing Defaults with respect to financial
covenants under either the Loan Agreement or the Term Loan Agreement, the
representations and warranties made in the Loan Agreement are true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date.
 
 
3

--------------------------------------------------------------------------------

 
 
6.   Effect on the Loan Agreement.
 
(a)   Upon the effectiveness of Section 3 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the respective Agreement as amended
hereby.
 
(b)   Except as specifically amended herein, the Loan Agreement and all other
Loan Documents shall remain in full force and effect, and are hereby ratified
and confirmed.
 
7.   Governing Law.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.
 
8.   Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
9.   Release.  In consideration of the agreements of Administrative Agent and
Lenders contained herein and the making of Loans by or on behalf of
Administrative Agent and Lenders to Borrowers pursuant to the Loan Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Loan Party on behalf of itself and its
successors, assigns, and other legal representatives, hereby, jointly and
severally, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Administrative Agent and each Lender, and their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Administrative Agent, each Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, whether liquidated or unliquidated, matured or unmatured,
asserted or unasserted, fixed or contingent, foreseen or unforeseen and
anticipated or unanticipated, which such Loan Party, or any of its successors,
assigns, or other legal representatives and its successors and assigns may now
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any nature, cause or thing whatsoever which
arises at any time on or prior to the day and date of this Amendment, in
relation to, or in any way in connection with the Loan Agreement, as amended and
supplemented through the Amendment No. 2 Effective Date, this Amendment and the
other Loan Documents.
 
10.   Counterparts; Facsimile.  This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 

  THE CIT GROUP/COMMERCIAL   SERVICES, INC., as Administrative Agent            
  By: /s/ Kulwant Kaur   Name: Kulwant Kaur   Title: VP               CATHAY
BANK, as a Lender               By: /s/ Humberto Campos   Name: Humberto Campos
  Title: Vice President               CITY NATIONAL BANK, as a Lender          
    By: /s/ Brent Phillips   Name: Brent Phillips   Title: Senior Vice President
              JOE’S JEANS INC.               By: /s/ Samuel J. Furrow   Name:
Samuel J. Furrow   Title: Interim CEO and Chairman of the Board of Directors    
          JOE’S JEANS SUBSIDIARY, INC.               By: /s/ Samuel J. Furrow  
Name: Samuel J. Furrow   Title: Interim CEO and Chairman of the Board of
Directors

 
 
Signature Page to Amendment No. 2

--------------------------------------------------------------------------------

 



  HUDSON CLOTHING, LLC               By: /s/ Peter Kim   Name: Peter Kim  
Title: CEO               HUDSON CLOTHING HOLDINGS, INC.               By: /s/
Peter Kim   Name: Peter Kim   Title: CEO               JOE’S JEANS RETAIL
SUBSIDIARY INC.               By: /s/ Samuel J. Furrow   Name: Samuel J. Furrow
  Title: Interim CEO and Chairman of the Board of Directors               INNOVO
WEST SALES INC.               By: /s/ Samuel J. Furrow   Name: Samuel J. Furrow
  Title: Interim CEO and Chairman of the Board of Directors               HC
ACQUISITION HOLDINGS, INC.               By: /s/ Peter Kim   Name: Peter Kim  
Title: CEO

 

Signature Page to Amendment No. 2